         Case 1:17-cv-05692-PGG Document 87 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 M.G., a minor, by and through his parent and
 natural guardian R.G.; G.J., a minor, by and
 through his parent and natural guardian; C.J.,
 on behalf of themselves and a class of those
 similarly situated, and BRONX                                         ORDER
 INDEPENDENT LIVING SERVICES, a
 nonprofit organization,                                         17 Civ. 5692 (PGG)

                            Plaintiffs,

              - against -

 THE NEW YORK CITY DEPARTMENT
 OF EDUCATION; THE CITY OF NEW
 YORK, CARMEN FARIÑA, in her official
 capacity as Chancellor of the New York City
 Department of Education,

                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               A conference will take place in this action on September 24, 2020 at 10:00 a.m.

The parties are directed to dial 888-363-4749 to participate, and to enter 6212642 as the access

code and/or security code. The press and public may obtain access to the telephone conference

by dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than September 21, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.
       Case 1:17-cv-05692-PGG Document 87 Filed 07/31/20 Page 2 of 2




Dated: New York, New York
       July 31, 2020
